

117 HR 1101 IH: Protecting Reopening Businesses Recovering from COVID–19 Act
U.S. House of Representatives
2021-02-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1101IN THE HOUSE OF REPRESENTATIVESFebruary 18, 2021Mr. Budd introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo exempt certain businesses from liability arising from claims relating to an individual contracting COVID–19 as a result of patronizing a business or healthcare entity.1.Short titleThis Act may be cited as the Protecting Reopening Businesses Recovering from COVID–19 Act.2.PurposeThe purpose of this Act is to provide for an exemption from liability arising from claims arising from an individual contracting of COVID–19 as a result of patronage of a business or healthcare entity during such time as a national health emergency exists.3.Definitions(1)BusinessThe term business—(A)means any entity organized as corporation, partnership, limited liability corporation, limited liability partnership, sole proprietorship, farming cooperative, or any other corporate structure recognized by the State in which the business is domiciled; and(B)includes any nonprofit organization or educational institution.(2)Covered individualThe term covered individual means—(A)any invitee or licensee, as defined by the tort law of the State in which the business or COVID–19 medical entity is domiciled or does business;(B)any employee, contractor, or other individual providing services to a business or COVID–19 medical entity; or (C)any other person who enters or otherwise visits or avails themselves of the services provided by a business or COVID–19 medical entity.(3)Covered periodThe term covered period means the public health emergency declared by the Secretary of Health and Human Services under section 319 of the Public Health Service Act (42 U.S.C. 247d) on January 31, 2020, with respect to COVID–19.(4)COVID–19 actionThe term COVID–19 action—(A)means any civil action commenced in any Federal or State court in which the alleged harm or injury to the plaintiff arises from or is related to the actual or potential contracting infection of COVID–19 or SARS–CoV–2; and(B)does not include any action brought by a government entity in a regulatory, supervisory, or enforcement capacity.(5)COVID–19 medical entityThe term COVID–19 medical entity means any business or governmental institution that provides healthcare related services for COVID–19, including treating, testing, or transportation of COVID–19 patients, manufacturing or distribution of personal protective equipment, and manufacturing, distributing, or testing of other healthcare equipment. (6)DamagesThe term damages means any punitive, compensatory, or general damages recoverable under any State or Federal law.4.Liability exemption for businesses and COVID–19 medical entities(a)In generalDuring the covered period, no business or COVID–19 medical entity shall be liable for any damages arising from a claim arising from or relating from an individual’s contracting of COVID–19 if the business or COVID–19 medical entity was—(1)operating in a fashion consistent with any applicable State or Federal guidelines or requirements on reopening; and(2)using measures outlined by the Centers for Disease Control and Prevention or any other State or Federal agency to mitigate the potential spread of COVID–19, including requiring individuals to wear face coverings, sanitizing the workplace, practicing social distancing, and using temperature checks.(b)ExceptionSubsection (a) shall not apply to a business or COVID–19 medical entity that a court has determined to have acted grossly negligent.